DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a "remote probe", as shown in Figure 3 and "reference data" from remote probe (5), also shown in Figure 3.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “40” has been used to designate both a "combustion analyzer system", as shown in Figure 5 and a "condensation elimination system", also shown in Figure 5.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 33 -- does not appear within Figure 3, as suggested by the disclosure in paragraph [0028], line 7.
   Reference numeral -- 11 -- does not appear within Figure 6, as suggested by the disclosure in paragraph [0031], line 3.
   Reference numeral -- 48 -- does not appear within Figure 6, as suggested by the disclosure in paragraph [0031], line 5.
   Reference numeral -- 70 -- does not appear within Figures 8-14, as suggested by the disclosure in paragraph [0033], lines 1-2.
   Reference numeral -- 77P -- does not appear within Figures 8-14, as suggested by the disclosure in paragraph [0033], lines 1-4.
   Reference numeral -- 71D -- does not appear within Figures 8-14, as suggested by the disclosure in paragraph [0033], line 18.
   Reference numeral -- 77 -- does not appear within Figure 15, as suggested by the disclosure in paragraph [0035], line 1.
   Reference numeral -- 77P -- does not appear within Figure 15, as suggested by the disclosure in paragraph [0035], line 3.
   Reference numeral -- 78 -- does not appear within Figure 15, as suggested by the disclosure in paragraph [0035], line 5.
   Reference numeral -- 79 -- does not appear within Figure 15, as suggested by the disclosure in paragraph [0035], line 6.
   Reference numeral -- 77D -- does not appear within Figure 15, as suggested by the disclosure in paragraph [0035], line 14.
   Reference numeral -- 80 -- does not appear within Figure 16, as suggested by the disclosure in paragraph [0036], line 1.
   Reference numeral -- 81 -- does not appear within Figure 16, as suggested by the disclosure in paragraph [0036], line 3.
   Reference numeral -- 82 -- does not appear within Figure 16, as suggested by the disclosure in paragraph [0036], line 11.
   Reference numeral -- 61D -- does not appear within Figure 16, as suggested by the disclosure in paragraph [0036], line 12.

  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
   Reference numeral "13B", as shown in Figure 2, does not appear within the written description.
   Reference numeral "48B", as shown in Figure 6, does not appear within the written description.
   Reference numerals "66" and "68B", as shown in Figure 7, do not appear within the written description.
   Reference numerals "80", "81", and "82", as shown in Figure 15, do not appear within the written description.
   Reference numerals "77", "77D", "77P", "78", and "79", as shown in Figure 16, do not appear within the written description.


The drawings are objected to because of the following:
   Figures 1-16:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  See 37 C.F.R. 1.84(l).
      The reference numerals and lines are blurry as they have a dot matrix background, which distorts the view.

   Figures 2, 5-8, and 15-16:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
      The text adjacent the reference numerals are too small.

   Figure 9:  Reference numerals "72A" and "72W" are difficult to identify as these numerals are imposed on the phantom lines representing the condensation elimination system (72).


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
   Providing a "chemical filter unit" within the primary probe, as recited in claim 5.
   Providing a condenser and a Peltier cell within the same primary probe, as recited in claim 11.  

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract appears to be a copy of the abstract provided in 16/407,807; and contains information that is not subject to being claimed, such as means for sealing.  The abstract also does not  contain any information added to the specification in this CIP application and being claimed in the instant application.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
   Paragraph [0002], line 2:  A -- period -- should be inserted at the end of the sentence.
   Paragraph [0017], line 1:  The article -- a -- should be inserted prior to the term "bottom".
   Paragraph [0018], line 1:  The article -- a -- should be inserted prior to the  term "top".
   Paragraph [0023], line 4:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0023], line 5:  A -- comma -- should be inserted prior to the term "may".
   Paragraph [0024], line 6:  A -- comma -- should be inserted prior to the term "such" and after reference numeral "8".
   Paragraph [0024], line 11:  Reference numeral -- 13A -- should be inserted after the term "condenser"
   Paragraph [0024], line 12:  Reference numeral -- 10 -- should be inserted after the term "system".
   Paragraph [0024], line 15:  Reference numeral "17" should be deleted and reinserted after the first occurrence of the term "moisture"; and reference numeral
-- 13B -- should be inserted after the term "separator".
   Paragraph [0024], line 17:  A -- comma -- should be inserted prior to the term "such" and after reference numeral "18".
   Paragraph [0024], line 19:  Reference numeral -- 18 -- should be inserted after the term "screen".
   Paragraph [0024], line 20:  Reference numeral -- 17 -- should be inserted after the term "moisture"; and reference numeral -- 13B -- should be inserted after the term "separator".
   Paragraph [0024], line 26:  Reference numeral "10" should be corrected to read -- 11 --.
   Paragraph [0024], line 27:  Reference numeral -- 3 -- should be inserted after the term "probe".
   Paragraph [0024], line 28:  Reference numeral -- 2 -- should be inserted after the term "unit".
   Paragraph [0025], line 2:  Reference numeral "13" should be corrected to read
-- 13B --.
   Paragraph [0025], line 3:  A -- comma -- should be inserted after reference numeral "20".
   Paragraph [0025], line 4:  A -- comma -- should be inserted prior to the term "such"; and after reference numeral "23".
   Paragraph [0025], line 13:  Reference numeral -- 16 -- should be inserted after the term "fan".
   Paragraph [0025], line 14:  Reference numeral -- 14 -- should be inserted after the term "pump"; reference numeral -- 3 -- should be inserted after the term "probe"; and reference numerals -- 22, 23 -- should be inserted after the term "sensors".
   Paragraph [0025], line 15:  Reference numeral -- 24 -- should be inserted after the term "controller".
   Paragraph [0025], line 16:  Reference numeral -- 16 -- should be inserted after the term "fan".
   Paragraph [0025], line 17:  Reference numeral -- 13B -- should be inserted after the term "separator".
   Paragraph [0026], line 4:  Reference numeral -- 3 -- should be inserted after the term "probe".
   Paragraph [0026], line 5:  Reference numeral -- 7 -- should be inserted after the term "sensor".
   Paragraph [0026], lines 6-8:  The phrase "A stable pressure sensor… the analyzer unit" does not make sense.  Perhaps some term is missing.
   Paragraph [0026], line 9:  Reference numeral -- 24 -- should be inserted after the term "controller".
   Paragraph [0027], line 2:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0027], line 3:  A -- comma -- should be inserted after the term "pressure".
   Paragraph [0027], line 5:  Reference numeral -- 2 -- should be inserted after the term "unit".
   Paragraph [0028], line 9:   A -- comma -- should be inserted prior to the term "such".
    Paragraph [0028], line 10:  A -- comma -- should be inserted after reference numeral "6".
   Paragraph [0029], line 6:  A -- comma -- should be inserted prior to the term "such" and after reference numeral "39".
   Paragraph [0029], line 7:  A -- comma -- should be inserted prior to the term "respectively".
   Paragraph [0030], lines 1, 8, and 11:  The term -- elimination -- should be inserted prior to the term "system".
   Paragraph [0030], line 2:  Reference numeral  -- 11 -- should be inserted after the term "flue".
   Paragraph [0030], line 3:  Reference numeral -- 31 -- should be inserted after the term "flue". 
   Paragraph [0030], line 4:  Reference numeral -- 13A -- should be inserted after the term "condenser".
   Paragraph [0030], line 6:  Reference numeral -- 3D -- should be inserted after the term "end".  
   Paragraph [0030], line 7:  Reference numeral -- 17 -- should be inserted after the term "condensate".
   Paragraph [0030], line 8:  Reference numeral -- 3 -- should be inserted after the term "probe".
   Paragraph [0030], line 9:  Reference numeral --31 -- and a -- comma -- should be inserted after the term "flue"
   Paragraph [0030], line 11:  Reference numeral -- 41 -- should be inserted after the term "driver".
   Paragraph [0030], line 13:  A -- comma -- should be inserted prior to the term "such" and after the term "inducer".
   Paragraph [0030], line 15:  Reference numeral "43" should be inserted after the term "generator".
   Paragraph [0031], line 2:  The term -- elimination -- should be inserted after the term "condensation".
   Paragraph [0031], line 5:  Reference numeral "48" should be corrected to read 
-- 48B --; and a -- comma -- should be inserted prior to the term "such".
   Paragraph [0031], line 6:  A -- comma -- should be inserted after the term "located".
   Paragraph [0031], line 7:  A -- comma -- should be inserted after reference numeral "48A" and prior to the term "such".
   Paragraph [0031], lines 8 and 12:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0031], line 11:  Reference numeral "48" should be corrected to read -- 48B --.
   Paragraph [0032], line 3:  The term -- elimination -- should be inserted after the term "condensation".
   Paragraph [0032], line 4:  The term -- flue -- should be inserted prior to the term "pressure".
   Paragraph [0032], line 9:  Reference numeral -- 61 -- should be inserted after the term "probe".
   Paragraph [0032], line 11:  A -- comma -- should be inserted after to the term "pump".
   Paragraph [0032], line 12:  A -- comma -- should be inserted after reference numeral "67"; and reference numeral "66" should be corrected to read -- 66B --.
   Paragraph [0032], line 15:  Reference numeral "66" should be corrected to read -- 66B --.
   Paragraph [0032], line 16:  Reference numeral -- 61 -- should be inserted after the term "probe"; and a -- comma -- should be inserted after the term "driver".
   Paragraph [0033], lines 1 and 3:  Should reference numeral "70" be corrected to read -- 72 --? 
Paragraph [0033], line 6:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0033], lines 7, 15, and 17:  The term -- elimination -- should be inserted after the term "condensation".
   Paragraph [0033], line 8:  Reference numeral -- 72C -- and a -- comma -- should be inserted after the second occurrence of the term "cap"
   Paragraph [0033], line 14:  Figure designation "10" should be corrected to read -- 9, 13, and 14 -- or some combination therewith because the reference numerals cited do not appear within Figure 10.
   Paragraph [0033], line 19:  Reference numeral -- 71 -- should be inserted after the term "tube"; and a -- comma -- should be inserted after the term "driver".
   Paragraph [0034], line 6:  A -- comma -- should be inserted prior to the term "such".
   Paragraph [0034], lines 7 and 8:  Reference numeral -- 72C -- should be inserted after the term "cap".
Paragraph [0034], line 9:  Reference numeral -- 72W -- should be inserted after
the term "well".
   Paragraph [0035], line 1:  The term -- elimination -- should be inserted after the term "condensation"; and reference numeral "77" should be corrected to read -- 81 --.
   Paragraph [0035], line 3:  Reference numeral "77P" should be corrected to read -- 3 --.
   Paragraph [0035], line 5:  Reference numeral "78" should be corrected to read -- 81 --.
   Paragraph [0035], lines 6 and 18:  Reference numeral "79" should be corrected to read -- 82 --.
   Paragraph [0035], line 7:  Reference numeral -- 13A -- should be inserted after the term "condenser"; reference numeral -- 13B -- should be inserted after the term "separator".
   Paragraph [0035], line 8:  Reference numeral -- 17 -- should be inserted after the term "condensate". 
   Paragraph [0035], line 9:  Reference numeral -- 42 -- should be inserted after the term "line"; and reference numeral -- 82 -- should be inserted after the term "valve". 
   Paragraph [0035], line 11:  Reference numeral -- 11 -- should be inserted after the term "gas"; and reference numerals -- 22, 23 -- should be inserted after the term "sensors". 
   Paragraph [0035], line 12:  Reference numeral -- 13A-- should be inserted after the term "condenser". 
   Paragraph [0035], line 13:  Reference numeral -- 13B -- should be inserted after the term "separator"; and reference numeral -- 17 -- should be inserted after the term "condensate". 
   Paragraph [0035], line 14:  Reference numeral "77D" should be corrected to read -- 3D --; and reference numeral "77P" should be corrected to read -- 3 --.
   Paragraph [0035], line 14:  Reference numeral "79" should be corrected to read -- 82 --.
   Paragraph [0035], line 15:  Reference numeral -- 12-- should be inserted after the term "pump".
   Paragraph [0035], line 16:  Reference numeral -- 17 -- should be inserted after the term "condensate"; and reference numeral -- 81 -- should be inserted after the term "system".
   Paragraph [0035], line 19:  Reference numeral -- 81 -- should be inserted after the term "system".
   Paragraph [0036], lines 1, 2, and 18:  Reference numeral "80" should be corrected to read -- 77 --.
   Paragraph [0036], lines 3 and 10:  Reference numeral "81" should be corrected to read -- 78 --.
   Paragraph [0036], line 4:  Reference numeral -- 77P -- should be inserted after the term "pump".
   Paragraph [0036], line 6:  A -- comma -- should be inserted after the term "pump".
   Paragraph [0036], line 7:  A -- comma -- should be inserted after reference numeral "67"; and reference numeral "66" should be corrected to read -- 66B --.
   Paragraph [0036], lines 11, 14, and 17:  Reference numeral "82" should be corrected to read -- 79 --.
   Paragraph [0036], line 12:  Reference numeral "66" should be corrected to read -- 66B --; and reference numeral "61D" should be corrected to read -- 77D --.
   Paragraph [0036], line 13:  Reference numeral -- 77P -- should be inserted after the term "probe".
   Paragraph [0036], line 15:  Reference numeral -- 17 -- should be inserted after the term "condensate".
   Paragraph [0036], line 16:  Reference numeral -- 78 -- should be inserted after the term "system".

Appropriate correction is required.



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
   The specification lacks antecedent basis for the term "chemical" filter "unit".

   				Claim Objections
Claims 1-12 are objected to because of the following informalities:
   Re claim 1, claim line 10:  The phrase -- one or more -- should be inserted prior to the term "electrochemical".
   Re claim 1, claim line 13:  The phrase "the distal end" lacks antecedent basis.
   Re claim 1, claim lines 13 and 17:  The conjunction -- and -- should be inserted after each "semicolon".
   Re claim 3, claim line 2:  The article -- a -- should be inserted prior to the term "secondary".
   Re claim 11, claim line 10:  The phrase -- one or more -- should be inserted prior to the term "electrochemical".
   Re claim 11, claim line 13:  The phrase "the distal end" lacks antecedent basis.
   Re claim 11, claim lines 16 and 18:  The conjunction -- and -- should be inserted after each "semicolon".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
   Claim 1 appears to recite a combustion analyzer system comprises a combustion analyzer unit, a primary probe, and a combustion gas pump with additional structure located within the primary probe. This claim appears to be readable upon Figure 16 based on the location of the solenoid valve, the condenser, and return line being located within the primary probe.  However, based on the indentation/placement of the last limitation (claim lines 18-23) with respect to the rest of the claim, it is unclear if Applicant is combining embodiments (Figures 15 and 16) or simply making a mistake as to what is being claimed.  The claim, at present, appears to be reciting that the combustion gas pump is not within the primary probe (Figure 16), but somewhere else.  Figure 15 describes the location of the gas pump within the combustion analyzer unit, as well as the condenser and moisture separator; however, the solenoid valve of Figure 15 is also located within the combustion analyzer unit and not the primary probe.  Applicant does not appear to make an admission that the embodiments may be combinable.  Thus, in light of what is being presently claimed, the Examiner is of the opinion that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 appears to recite a combustion analyzer system comprising a condenser and a Peltier cell together within the same system.  Claim 11 appears to be readable upon Figure 16, based claimed invention locating the condenser and the return line within the primary probe (77P), as described within the specification (paragraph [0036]).  The condenser (66) utilized within the probe (77P), as shown in Figure 16, forms a portion of the simplified condensation elimination system (78) described in the specification (paragraph [0036]).  The specification (paragraph [0033]) also discloses an alternative condensation elimination system, described with respect to Figures 8-14, that may be utilized with the probe (77P), which is described with respect to Figure 16 (paragraph [0033], lines 2-4).  This alternative condensation elimination system (71) utilizes a Peltier cell and a fan to remove moisture from the sampled gas and heat from the Peltier cell.  The description (paragraph [0033]) appears to suggest that alternative condensation elimination system (71) would replace the simplified condensation elimination system (78) used within the primary probe (77P) of Figure 16, such that the condenser (66) shown in the primary probe (77P) would be replaced by the Peltier cell (73).  Based on the above, there would appear to be no use for the condenser and Peltier cell to be located together within the same primary probe (77P).  Thus, it is the opinion of the examiner that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 appears to recite a combustion analyzer system comprises a combustion analyzer unit, a primary probe, and a combustion gas pump with additional structure located within the primary probe. This claim appears to be readable upon Figure 16 based on the location of the condenser, return line, the Peltier cell, and the fan being located within the primary probe.  However, based on the indentation/placement of the last limitation (claim lines 19-23) with respect to the rest of the claim, it is unclear if Applicant is combining embodiments (Figures 15 and 16) or simply making a mistake as to what is being claimed.  The claim, at present, appears to be reciting that the combustion gas pump is not within the primary probe (Figure 16), but somewhere else.  Figure 15 describes the location of the gas pump within the combustion analyzer unit; however, the condenser of Figure 15 is also located within the combustion analyzer unit and not the primary probe.  Applicant does not appear to make an admission that the embodiments may be combinable.  Thus, in light of what is being presently claimed, the Examiner is of the opinion that the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	   Re claim 1, claim line 16:  The phrase "the moisture separator" lacks antecedent basis.
	   Re claim 1, claim line 20:  The phrase "the combustion byproducts" lacks antecedent basis.
	   Re claim 8, claim lines 3-4:  The phrase "the secondary controller" lacks antecedent basis.  Perhaps the claim dependency should depend from claim -- 3 --.
   Re claim 9, claim lines 3-4:  The phrase "the secondary controller" lacks antecedent basis.  Perhaps the claim dependency should depend from claim -- 3 --.
   Re claim 10, claim lines 4-5:  The phrase "the secondary controller" lacks antecedent basis.  Perhaps the claim dependency should depend from claim -- 3 --.
   Re claim 11, claim line 21:  The phrase "the combustion byproducts" lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,684 (Weber et al.) in view of GB 2169726 (Kemp et al.). 

   With respect to the limitations of claim 1, Weber et al. disclose a combustion analyzer system comprising:
      a combustion analyzer unit having one or more sensors and a primary controller (extraction and analysis apparatus (1) contains a combustion analyzer unit (12) having one or more sensors (analyzer (12)) and a primary controller (time control device (19)) - Figure);
      a primary probe (2, 10) having a condensation elimination system (filter with water trap (15) - col. 2, lines 41-42) operably connected to the combustion analyzer unit (sample extracted from exhaust line (3) passes through condensation elimination system (water separator (15)) prior to being analyzed), the condensation elimination system comprising:
         a return line (17) operatively connected between the water separator (15) and the distal end of the primary probe (10);
         a solenoid valve (14) operably connected to the flue gas conduit (11) to selectively block the flue gas conduit to fully pressurize the moisture separator (15) and the return line (17);
      a combustion gas pump (16) operably connected to the flue gas conduit (11), the combustion analyzer unit (12) and the primary probe (10) to pump the combustion byproducts from the primary probe (10) to the combustion analyzer unit (12) and pressurize the condensation elimination system when the solenoid valve (14) is closed (line (11) leading to water separator (15) is pressurized by the pump (16)).
   Weber et al. fails to disclose that the sensors are electrochemical and a condenser operably connected to receive combustion gas within the primary probe and condense and separate any liquid from the combustion gas into condensate and to conduct the combustion gas to the electrochemical sensors via a flue gas conduit.
   Kemp et al. disclose a fuel burner controller, whereby a probe is utilized to remove a gas sample from a stack (Figure 1).  The gas sample passes through a condenser, such as a Peltier cell (6) accompanied by a fan (7) before engaging with gas analyzer cells (cells (3) are chemical cells that generate an electrical signal for further processing (page 6, lines 75-80), which is the definition of electrochemical cell (device capable of generating electrical energy from chemical reactions) via a pump (4).     Modifying Weber et al. to utilize a condenser/Peltier cell would have been obvious to one of ordinary skill in the art at the time of the invention as a means of removing moisture, which affects the operability of the sensor (page 4, lines 40-50).  Modifying Weber et al. with an electrochemical cell would have been obvious to one of ordinary skill in the art at the time of filing because electrochemical sensors are well-known and simple sensors (page 4, line 47-50), which are low cost and utilize non-toxic materials.

With respect to the limitation of claim 7, the combination (Weber et al. (15)) disclose use of primary probe having a dust or particulate filter. 

With respect to the limitation of claim 11, Weber et al. disclose a combustion analyzer system comprising:
      a combustion analyzer unit having one or more sensors and a primary controller (extraction and analysis apparatus (1) contains a combustion analyzer unit (12) having one or more sensors (analyzer (12)) and a primary controller (time control device (19)) - Figure);
      a primary probe (2, 10) having a condensation elimination system (filter with water trap (15) - col. 2, lines 41-42) operably connected to the combustion analyzer unit (sample extracted from exhaust line (3) passes through condensation elimination system (water separator (15)) prior to being analyzed), the condensation elimination system comprising:
         a return line (17) operatively connected between the water separator (15) and the distal end of the primary probe (10); and 
      a combustion gas pump (16) operably connected to the flue gas conduit (11), the combustion analyzer unit (12) and the primary probe (10) to pump the combustion byproducts from the primary probe (10) through the condensation elimination system to the combustion analyzer unit (12).  
   Weber et al. fails to disclose that the sensors are electrochemical and a condenser, a Peltier cell, and fan.
   Kemp et al. disclose a fuel burner controller, whereby a probe is utilized to remove a gas sample from a stack (Figure 1).  The gas sample passes through a condenser, such as a Peltier cell (6) accompanied by a fan (7) before engaging with gas analyzer cells (cells (3) are chemical cells that generate an electrical signal for further processing (page 6, lines 75-80), which is the definition of electrochemical cell (device capable of generating electrical energy from chemical reactions) via a pump (4).     Modifying Weber et al. to utilize a condenser/Peltier cell would have been obvious to one of ordinary skill in the art at the time of the invention as a means of removing moisture, which affects the operability of the sensor (page 4, lines 40-50).  Modifying Weber et al. with an electrochemical cell would have been obvious to one of ordinary skill in the art at the time of filing because electrochemical sensors are well-known and simple sensors (page 4, line 47-50), which are low cost and utilize non-toxic materials.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,684 (Weber et al.) in view of GB 2169726 (Kemp et al.) as applied to claim 1 above, and further in view of US 2018/0280191 (Taylor et al.).
   With respect to the limitation of claim 4, the combination of Weber et al. in view of Kemp et al. disclose all of the limitations of the base claim; however, the combination fails to disclose that the condenser further comprises a pre-cooler.
   Taylor et al. disclose a thermal system whereby a fluid is caused to pass through a pre-cooling unit (106) to pre-cool the air prior to the air passing over a condenser (86) (paragraph [0056], lines 3-13 and Figure 4).  Modifying the combination to utilize a pre-cooler would have been obvious to one of ordinary skill in the art at the time of the invention because pre-cooling has the effect of increasing the efficiency of heat transfer between the condenser and the ambient air being blown over the condenser (paragraph [0056], lines 13-18). 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,485,684 (Weber et al.) in view of GB 2169726 (Kemp et al.) as applied to claim 1 above, and further in view of WO 02/101361 (Merz et al.).
   With respect to the limitations of claims 5 and 6, the combination of Weber et al. in view of Kemp et al. disclose all of the limitations of the base claim including the use of a filter ((15) - Weber et al.); however, the combination fails to disclose a chemical filter unit.
   Merz et al. disclose a sampling system whereby a probe (2) is provided to sample fluid flow from a flow of pollutants.  The collected sample is passed through a particle filter (18, 19) prior to passing into an adsorber stage (23, 24) attached to each filter (18,19) to collect chemical substances passing through each filter (abstract and Figure 1).  Modifying the combination to utilize a chemical filter unit would have been obvious to prevent the substances for interfering with detection of intended substances or allow a separate measurements of the chemicals trapped by the adsorber unit.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 2-3, 8-10 and 12 because the prior art of record fails to teach and/or make obvious the following:
      Claim 2:  Providing a combustion analyzer system further comprising one or more secondary probes operable to communicate with the combustion analyzer unit in combination with all of the limitations of the base claim.
      Claim 3:  Providing a combustion analyzer system wherein the primary probe further comprises secondary controller operatively connected to the primary controller in combination with all of the limitations of the base claim.
     Claim 8:  Providing a combustion analyzer system wherein the primary probe further comprises a pressure sensor operably connected to the secondary controller in combination with all of the limitations of the base claim.
      Claim 9:  Providing a combustion analyzer system wherein the primary probe further comprises a temperature sensor operably connected to the secondary controller in combination with all of the limitations of the base claim.
      Claim 10:  Providing a combustion analyzer system wherein the primary probe further comprises a pressure sensor and a temperature sensor wherein the sensors are operably connected to the secondary controller in combination with all of the limitations of the base claim.
      Claim 12:  Providing a combustion analyzer system further comprising one or more secondary probes operable to communicate with the combustion analyzer unit in combination with all of the limitations of the base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art to US 7,029,920 (Lanier et al.) discloses a method and system for monitoring combustion source emissions whereby a probe samples gas from a stack.  The gas is passed through a refrigerated dryer unit (140) the causes the water in the sample gas to condense out (col. 8, line 14-22).
    The prior art to US 3,960,500 (Ross et al.) discloses a gas sampling analyzing system for sampling gas from a flue using a filtered (36) probe and submitting the sample to an analyzer (10) comprising an electrochemical cell (col. 2, lines 25-26). The system is provided with a return probe (34) to return gas back to the duct (12). 
The remaining prior art disclose various system for sampling gas from a flowing source.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571) 272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2855